Citation Nr: 0512259	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  99-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic skin disorder.

2.  Entitlement to service connection for a chronic skin 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left shoulder disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left hand disorder.

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
hearing loss disability.

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic sinus disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
February 1972.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board must first determine whether new and material 
evidence has been submitted in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), 
and VAOPGCPREC 05-92.  Because service connection was denied 
with respect to the claims on appeal in unappealed rating 
decisions, the Board must consider as a threshold matter the 
issues of whether new and material evidence has been 
submitted to reopen the veteran's claims.




FINDINGS OF FACT

1.  The Board denied service connection for a chronic skin 
disorder by decision dated in November 1996.  He was notified 
but did not appeal that decision.  

2.  The Board's November 1996 decision represents the last 
final disallowance of entitlement to service connection for a 
skin disorder on any basis.  

3.  The evidence submitted in support of the veteran's claim 
for a chronic skin disorder bears directly and substantively 
on the matter under consideration and is so significant that 
it must be considered in order to fairly decide the merits of 
his claim.

4.  Service medical records show treatment for a single 
episode of an infected lesion on the veteran's left hand.

5.  Post-service medical evidence reflects treatment for 
tinea pedis and tinea manuum several years after military 
discharge.

6.  The weight of medical evidence establishes that there is 
no medical nexus between the veteran's complaints of an 
infection lesion during military service and a current skin 
disorder.

7.  The Board denied service connection for a 
gastrointestinal disorder by decision dated in November 1996.  
He was notified but did not appeal that decision.  

8.  The Board's November 1996 decision represents the last 
final disallowance of entitlement to service connection for a 
gastrointestinal disorder on any basis.  

9.  The evidence submitted in support of the veteran's claim 
for a gastrointestinal disorder bears directly and 
substantively on the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of his claim.

10.  Service medical records show treatment for a single 
episode of viral gastritis while on active duty.

11.  Post-service medical evidence reflects alcohol gastritis 
several years after military discharge.  The veteran has a 
current diagnosis of gastroesophageal reflux disease.

12.  The weight of medical evidence establishes that there is 
no medical nexus between the veteran's complaints of 
gastritis during military service and a current 
gastrointestinal disorder.

13.  The Board denied service connection for a left shoulder 
disorder by decision dated in November 1996.  He was notified 
but did not appeal that decision.  

14.  The Board's November 1996 decision represents the last 
final disallowance of entitlement to service connection for a 
left shoulder disorder on any basis.  

15.  The evidence submitted in support of the veteran's claim 
for a left shoulder disorder does not bear directly and 
substantively on the matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of his claim.

16.  The RO denied service connection for a left hand 
disorder by decision dated in October 1993.  He was notified 
but did not appeal that decision.  

17.  The RO's October 1993 decision represents the last final 
disallowance of entitlement to service connection for a left 
hand disorder on any basis.  

18.  The evidence submitted in support of the veteran's claim 
for a left hand disorder does not bear directly and 
substantively on the matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of his claim.

19.  The RO denied service connection for a hearing loss 
disability by decision dated in December 1991.  He was 
notified but did not appeal that decision.  

20.  The RO's December 1991 decision represents the last 
final disallowance of entitlement to service connection for a 
hearing loss disability on any basis.  

21.  The evidence submitted in support of the veteran's claim 
for a hearing loss disability does not bear directly and 
substantively on the matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of his claim.

22.  The RO denied service connection for a chronic sinus 
disorder by decision dated in December 1993.  He was notified 
but did not appeal that decision.  

23.  The RO's December 1993 decision represents the last 
final disallowance of entitlement to service connection for a 
chronic sinus disorder on any basis.  

24.  The evidence submitted in support of the veteran's claim 
for a chronic sinus disorder does not bear directly and 
substantively on the matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of his claim.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the Board's November 
1996 decision denying the claim of entitlement to service 
connection for a chronic skin disorder is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  A chronic skin disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The evidence submitted subsequent to the Board's November 
1996 decision denying the claim of entitlement to service 
connection for a gastrointestinal disorder is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

4.  A gastrointestinal disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.  The evidence received subsequent to the Board's November 
1996 decision denying service connection for a left shoulder 
disorder is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2004); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

6.  The evidence received subsequent to the RO's October 1993 
decision denying service connection for a left hand disorder 
is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

7.  The evidence received subsequent to the RO's December 
1991 decision denying service connection for a hearing loss 
disability is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

8.  The evidence received subsequent to the RO's December 
1993 decision denying service connection for a chronic sinus 
disorder is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen his claims for service 
connection for a chronic skin disorder, a gastrointestinal 
disorder, a left shoulder disorder, a left hand disorder, a 
hearing loss disability, and a chronic sinus disorder, and 
that this evidence is sufficient to establish service 
connection.  

After a review of the evidence, the Board finds that the 
evidence is new and material with respect to only the claims 
for a skin disorder and a gastrointestinal disorder and those 
two claims are granted to that extent.  However, after 
considering all the evidence of record, the Board finds that 
the claims for skin and gastrointestinal disorders must be 
denied on the merits.  The Board finds that no new and 
material evidence has been submitted to reopen the remaining 
claims.

Under the relevant regulations, a finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2004).

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  However, when an appellant seeks to reopen a claim 
based on new evidence, the Board must first determine whether 
new and material evidence has been submitted.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

In 1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2004); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence was "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

VA regulations were recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2004).  This provision became effective 
in August 2001.  As the veteran filed his claim in December 
1997, the amended provisions are not applicable in this case.

With respect to the two claims which are reopened, the 
relevant regulations provide that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  A Chronic Skin Disorder

After a review of the evidence, the Board finds that the 
claim should be reopened.  Significantly, in support of his 
most recent claim, the veteran underwent a VA examination in 
August 2003, which directly addressed the issue of whether 
his current skin disorder was related to active duty.  The 
Board finds that this new evidence must be considered.  As 
such, the claim is reopened.

Turning now to the merits of the veteran's claim, the Board 
notes that service medical records show that he sought 
treatment in 1971 for a rash on the index finger of his left 
hand.  The military physician noted that it was a secondarily 
infected vesicle.  Antibiotics were prescribed.  The service 
separation examination reflects a normal clinical evaluation 
of the veteran's skin.  This evidence indicates to the Board 
that the veteran did not have evidence of a chronic skin 
disorder while on active duty.  

Next, service connection may be granted when manifestations 
of a chronic disorder shown in service are subsequently 
manifested.  As noted above, continuity of symptomatology is 
required where the condition in service is not chronic.  In 
this case, post-service medical evidence is negative for 
complaints related to a skin disorder for many years after 
discharge.  

A review of the post-service medical evidence shows that the 
veteran reported a blister skin disorder on his feet and 
hands during a May 1983 Agent Orange examination but there 
was no diagnosis made with respect to a skin disease.  In 
October 1984, he was diagnosed with chronic tinea pedis and 
tinea manuum.  

Considering that the evidence reflects complaints of a skin 
disorder in, at the earliest, 1983, the Board places 
significant probative value on the 11-year gap between 
discharge from military service and the first report of a 
skin disorder, and finds that the post-service symptomatology 
is too remote in time to support a finding of in-service 
onset, particularly given the lack of continuity of 
symptomatology during the multi-year gap between military 
discharge in 1972 and the first symptoms in 1983.  
Parenthetically, he was not actually diagnosed with a skin 
disorder until 1984.
 
In this case, there was no chronic condition noted during 
service and no continuity of symptomatology after discharge.  
As such, there is no support for the claim based on 
continuity of symptomatology.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).  

Next, service connection may also be granted with a showing 
of a medical nexus between military service and current 
complaints.  In this case, however, the Board finds that the 
medical evidence does not support the veteran's claim. 

Specifically, in an August 2003 VA examination, undertaken 
specifically to address the issue of service connection of a 
skin disorder, the examiner reviewed the service medical 
records and conducted a physical examination.  Thereafter, 
the examiner remarked:

I have reviewed the c - file . . . [the 
veteran's] skin condition was isolated, 
according to the records, to his L index 
finger during the service.  There is no 
further record on an examination of a 
skin condition until 1984 [VA] 
dermatology clinic with a diagnosis of 
tinea pedis one hand and both feet.  
There is no objective evidence supporting 
[the veteran's] claim this is the same 
skin disorder noted in the service.  [The 
veteran's] separation physical notes no 
skin disorder.  Therefore I do not feel I 
can establish enough reasonable doubt to 
conclude that his present day skin 
disorder is the same disorder he had 
while in service.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

In sum, the Board is inclined to place greater probative 
weight on the most recent VA examination as it is consistent 
with the other medical evidence associated with the claims 
file.  Therefore, the preponderance of medical evidence fails 
to establish a nexus between military service and his current 
skin complaints and the Board finds that the claim must be 
denied on the merits.

II.  A Gastrointestinal Disorder

As with the skin issue above, the Board finds that the claim 
for a gastrointestinal disorder should be reopened.  
Specifically, the August 2003 VA examination directly 
addressed the issue of whether the veteran's gastrointestinal 
disorder was related to active duty.  The Board finds that 
this new evidence must be considered.  As such, the claim is 
reopened.

Turning now to the merits of the veteran's claim, the Board 
notes that service medical records show that he sought 
treatment in 1971 for viral gastroenteritis.  Medication was 
prescribed.  The service separation examination reflects a 
normal clinical evaluation of the veteran's abdomen.  This 
evidence indicates to the Board that the veteran did not have 
evidence of a chronic gastrointestinal disorder while on 
active duty.  

Next, post-service medical evidence is negative for 
complaints related to a gastrointestinal disorder for many 
years after discharge.  In April 1981, he was diagnosed with 
alcoholic gastritis.  In October 1984, he was diagnosed with 
mild duodenitis by upper gastrointestinal endoscopy.  In a 
January 1998 VA examination, he was diagnosed with 
gastroesophageal reflux disease.  

Considering that the veteran was first diagnosed with a 
gastrointestinal disorder in, at the earliest, 1981, the 
Board is inclined to place significant probative value on the 
nearly 10-year gap between discharge from military service 
and the first diagnosis of a gastrointestinal disorder, and 
finds that the post-service symptomatology is too remote in 
time to support a finding of in-service onset, particularly 
given the lack of continuity of symptomatology during the 
multi-year gap between military discharge in 1972 and the 
first diagnosis in 1981.  

Moreover, the 1981 diagnosis suggests that his 
gastrointestinal complaints at that time were related to 
alcohol and not to military service.  As there was no chronic 
condition noted during service and no continuity of 
symptomatology after discharge, there is no support for the 
claim based on continuity of symptomatology.  

Next, the Board finds that the medical evidence does not 
support the veteran's claim with respect to a medical nexus.  
In the August 2003 VA examination, the examiner stated:

[The veteran's] reflux is not related to 
his episode of gastroenteritis in the 
service.  This was an episodic and 
resolved illness in the service that was 
not chronic and has no relationship to 
his current day reflux.

In sum, the Board is inclined to place greater probative 
weight on the most recent VA examination because the examiner 
reviewed the claims file, obtained a medical history from the 
veteran, and conducted a complete examination.  Therefore, 
the preponderance of medical evidence fails to establish a 
nexus between military service and his current 
gastrointestinal complaints and the Board finds that the 
claim must be denied on the merits.

III.  A Left Shoulder Disorder

Unlike the claims discussed above, the Board finds that the 
claim for a left shoulder disorder cannot be reopened.  To 
that end, the Board has reviewed the evidence submitted to 
the file since the last denial in November 1996.  

In a January 1998 VA examination, the veteran reported that 
he had had problems with his left shoulder for many years and 
believed that he injured it while working on a bulldozer in 
service.  He reported an ache when he pulled or tugged at 
something.  X-rays of the left shoulder were normal.  

Outpatient treatment records reflect complaints of shoulder 
pain but offer no particular diagnosis.  There has been no 
other medical evidence submitted in support of the veteran's 
claim.  The evidence contained in the claims file does not 
support the claim to reopen as there is no evidence of a 
current disability of the left shoulder.  Therefore, the 
Board finds that the claim to reopen must be denied.

IV.  A Left Hand Disorder

After a review of the evidence submitted to the record since 
the RO's October 1993 rating decision denying service 
connection for a left hand disorder, the Board finds that the 
claim to reopen must be denied.  

The only medical evidence in the claims file since the last 
final denial even mentioning complaints related to the left 
hand is a January 1998 VA examination.  At that time, the 
veteran reported a previous problem with a small abscess on 
the radial side of the left middle finger but denied having 
any current symptoms.  The final diagnosis was status post 
incision and drainage of left middle finger abscess in 1971.  
There are no other complaints of, treatment for, or diagnosis 
related to a left hand disorder in the claims file.

Given that there is no current diagnosis of a left hand 
disorder, and no current treatment for left hand complaints, 
the Board finds that the evidence is neither new or material 
and the claim to reopen must be denied.

V.  A Hearing Loss Disability

After a review of the evidence submitted to the record since 
the RO's December 1991 rating decision denying service 
connection for a hearing loss disability, the Board finds 
that the claim to reopen must be denied.  

In a January 1998 VA examination, the veteran related that he 
could hear normal speech.  There is no other complaints of, 
treatment for, or diagnosis related to a hearing loss in the 
claims file.  Given that there is no current diagnosis of a 
hearing loss, and no current complaints related to hearing 
loss, the Board finds that the evidence is neither new nor 
material and the claim to reopen must be denied.

VI.  A Chronic Sinus Disorder

After a review of the evidence submitted to the record since 
the RO's December 1993 rating decision denying service 
connection for a chronic sinus disorder, the Board finds that 
the claim to reopen must be denied.  

In a January 1998 VA examination, the veteran related a 20-
year history of chronic sinusitis.  After a physical 
examination, the diagnoses included symptoms of chronic nasal 
congestion, cause unclear, but no current evidence of 
sinusitis.  Outpatient treatment records reflect a diagnosis 
of allergic rhinitis.

Notwithstanding complaints of sinusitis, the Board finds that 
the more recent complaints, although new, are not material as 
they do not provide probative information concerning the 
etiology of the veteran's chronic sinus disorder.  To the 
contrary, the most recent medical opinion indicated that the 
etiology (cause) of the veteran's symptoms were unclear.  As 
such, the Board finds that the evidence is neither new nor 
material and the claim to reopen must be denied.

Finally, the veteran has offered his written statements that 
his claimed disorders (left shoulder, left hand, hearing 
loss, and chronic sinusitis) were incurred while on active 
duty.  However, this evidence is essentially the same 
assertion that the veteran has made all along, which was 
considered and rejected in the multiple previous decisions.  
As such, it is essentially duplicative of evidence previously 
submitted and is not "new" and "material" as required by 
the regulations.  In sum, as the Board has found that the 
evidence submitted since the last final denials is neither 
new nor material, the claim for service connection must be 
denied.

As a procedural matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claims 
for left shoulder, left hand, hearing loss, and sinusitis, it 
does not appear that the duty to assist provisions of the Act 
are applicable in the instant appeal.  

Moreover, as indicated below, because the petition to reopen 
was filed prior to August 29, 2001, any duties set forth in 
the revised version of 38 C.F.R. § 3.156(a), promulgated 
pursuant to the Act, also are not applicable in this appeal.  
In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue under consideration has been accomplished.  

Specifically, the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in May 
2003 and November 2003.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notices provided to the veteran 
were not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statement of the case was provided to the veteran in November 
2003.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
February 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, outpatient treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision; 
however, this provision does not apply to claims for new and 
material evidence unless the claims have been reopened.  In 
this case, VA examinations were obtained the two issues the 
Board has reopened.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled as necessary.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a chronic skin 
disorder is reopened and the appeal is granted to this 
extent. 

The claim for entitlement to service connection for a chronic 
skin disorder is denied on the merits.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a gastrointestinal 
disorder is reopened and the appeal is granted to this 
extent. 

The claim for entitlement to service connection for a 
gastrointestinal disorder is denied on the merits.

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a left 
shoulder disorder is not reopened and the appeal is denied. 

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a left hand 
disorder is not reopened and the appeal is denied. 

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a hearing 
loss disability is not reopened and the appeal is denied. 

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a chronic 
sinus disorder is not reopened and the appeal is denied. 



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


